Exhibit 10.3

HUMANA INC.

EXECUTIVE SEVERANCE POLICY

This Humana Inc. Executive Severance Policy has been adopted by the
Organization & Compensation Committee (the “Committee”) of the Board of
Directors of the Company to apply to selected executive employees of the
Company. Executives will be eligible for coverage under the Policy for the
payment of severance benefits upon termination of employment under certain
circumstances, subject to the conditions set forth below. This Policy shall be
effective as of the Effective Date as provided herein.

1.    Definitions. For purposes of this Policy, the following terms shall have
the following meaning:

“Annual Base Salary” shall mean an Executive’s stated annual compensation
without regard to any bonus, perquisite or other benefits.

“Annual Bonus” means the annual bonus or incentive compensation payable to
Executive under the Company’s annual bonus or incentive compensation program in
which Executive participates from time to time.

“Cause” means (i) a felony conviction of Executive, (ii) the failure of
Executive to contest prosecution for a felony, or (iii) Executive’s willful
misconduct or dishonesty, any of which is determined by the Compensation
Committee to be directly and materially harmful to the business or reputation of
the Company or any of its subsidiaries.

“CEO” shall mean the Company’s President and Chief Executive Officer.

“CEO Direct Reports” shall mean Executive Officers of the Company who are direct
reports to the Company’s President and Chief Executive Officer.

“Company” means Humana Inc., a Delaware corporation.

“Code” means the Internal Revenue Code of 1986, as amended.

“Compensation Committee” means the Organization and Compensation Committee of
the Board of Directors of the Company.

“Date of Termination” means the effective date of the relevant Executive’s
termination of employment with the Company.

“Effective Date” means January 1, 2019, or such later date as determined by the
Compensation Committee with respect to an Executive.

“Executive” means Executive Officers of the Company (including the CEO) and such
other individuals as identified by the Compensation Committee, in each case
employed by the Company or an affiliate of the Company on a full-time or
part-time basis. Individuals will continue to be deemed an “Executive” eligible
for the rights and benefits under this Policy for a period of twelve (12) months
following a change in role or title at the Company that would otherwise have
caused the individual to cease to be an eligible Executive Officer or other
individual identified by the Compensation Committee as eligible.



--------------------------------------------------------------------------------

“Executive Officer” shall include those executive officers designated by the
Board under Rule 16a-1(f) under the Securities Exchange Act of 1934, as amended.

“Policy” means this Humana Inc. Executive Severance Policy.

“Separation from Service” means a termination of the employment relationship of
the Executive with the Company or an affiliate within the meaning of
Section 409A of the Code and Treasury Regulation section 1.409A-1(h) or any
successor thereto.

“Severance Period” means (i) for the CEO, twenty-four (24) months following the
Date of Termination, (ii) for CEO Direct Reports, eighteen (18) months following
the Date of Termination and (iii) for all other Executives, six (6) months plus
two (2) weeks per year of completed service.

“Severance Rate” means (i) for the CEO, the CEO’s then current Annual Base
Salary plus the target annual bonus or incentive compensation which could have
been earned by the CEO, calculated as if all relevant goals had been met during
the Company’s then-current fiscal year pursuant to the terms of the incentive
compensation plan in which the CEO participates, and (ii) for all of Executives,
such Executive’s then current Annual Base Salary.

2.    Term of Policy. The term of this Policy shall begin on the Effective Date
and shall continue in effect until modified or terminated by the Company
pursuant to Section 13 hereof.

3.    Termination. The Company may terminate the employment of Executive for any
reason and at any time. In the event that the Company terminates the employment
of Executive without Cause, Executive shall be entitled to the following rights
and benefits under this Section 3:

3.1    Severance Benefits. Subject to Executive’s compliance with all terms of
this Policy, including, without limitation, Sections 5 and 6 hereof:

(i)    Salary Continuation Payments. The Company will pay Executive salary
continuation through the Severance Period at an annual rate equal to such
Executive’s Severance Rate; provided that any payments that would otherwise be
paid during the Severance Period that remain outstanding as of March 15 of the
year following the year during which the Date of Termination occurred shall be
paid in a lump sum on such date. Salary continuation under this Section 3.1
shall be paid on a bi-weekly basis in accordance with the Company’s customary
payroll practices with the first payment to be made in accordance with Section 5
hereof, subject to the accelerated payment of the remaining amounts in
accordance with the prior sentence.

(ii)    Pro-Rata Bonus. The Company will pay Executive an amount equal to the
product of (A) the Annual Bonus, if any, that Executive would have earned for
the calendar year in which the Date of Termination occurs, based on achievement
of the applicable



--------------------------------------------------------------------------------

performance goals for each such calendar year, as uniformly applied to other
Executives who remain employed through the end of the applicable performance
period and (B) a fraction, the numerator of which is the number of days
Executive was employed by the Company during the calendar year of termination,
and the denominator of which is the number of days in such calendar year. This
amount shall be paid on the date that Annual Bonuses are normally paid, but in
no event later than March 15th of the year following the year in which the Date
of Termination occurs.

(iii)    Continued Health Benefit Coverage. The Company will provide to each
Executive and Executive’s eligible dependents, through the end of the
(i) applicable Severance Period for such Executive, or (ii) the effective date
of Executive’s coverage under equivalent benefits from a new employer (provided
that no such equivalent benefits shall be considered effective unless and until
all pre-existing condition limitations and waiting period restrictions have been
waived or have otherwise lapsed), at the Compensation Committee’s option, either
(A) continued medical and dental coverage under the Company’s health care plan
at the same level of coverage to which such Executive was entitled on the Date
of Termination, subject to eligibility requirements and other conditions
contained in the plan, including the requirement that Executive continue to pay
the “employee portion” of the cost thereof, or (B) equivalent benefits (or
equivalent cash value, payable on an after-tax basis), as determined in the sole
reasonable discretion of the Compensation Committee. The coverage provided
pursuant to this Section 3.1(iii) shall be in satisfaction of the Company’s
obligation to provide coverage under the Consolidated Omnibus Budget
Reconciliation Act (COBRA).

(iv)    Outplacement Services; Financial Planning. The Company will provide an
Executive who is the CEO or a CEO Direct Report or otherwise designated by the
Committee (i) with financial planning services during the one year period
immediately following the Date of Termination on the same terms as the financial
planning services were provided to such Executive immediately prior to the Date
of Termination, and (ii) with outplacement services through an outplacement firm
of the Company’s choosing at a level of services to be determined by the
Company, with such services to extend until the earlier of (A) one year
following the Date of Termination or (B) the date Executive secures full time
employment.

3.2    Accrued Rights. Within fifteen (15) business days following the Date of
Termination, the Company will pay or provide Executive with (i) all accrued but
unpaid base salary through the Date of Termination, (ii) vacation pay accrued
but not used in accordance with the Company’s vacation pay policy, (iii) any
previously awarded but unpaid Annual Bonus for a completed calendar year prior
to the Date of Termination, (iv) any unreimbursed business expenses that are
reimbursable under the Company’s business expense policy, and (v) all rights and
benefits under the employee benefit plans of the Company in which Executive is
then participating, (collectively, the “Accrued Rights”).

3.3    No Additional Rights. Except as provided in this Section 3, Executive’s
participation under any benefit plan, program, policy or arrangement sponsored
or maintained by the Company shall be treated in accordance with the terms of
the applicable plan. Without limiting the generality of the foregoing,
Executive’s eligibility for and active participation in any of the retirement
plans maintained by the Company will end on the Date of Termination and
Executive will earn no additional benefits, including, without limitation, any
additional service



--------------------------------------------------------------------------------

credit, under those plans after that date. Executive shall be treated as a
terminated employee for purposes of all such benefit plans and programs
effective as of the Date of Termination, and shall receive all payments and
benefits due under such plans and programs in accordance with the terms and
conditions thereof.

4.    Other Terminations. The Company may terminate the employment of Executive
for any reason and at any time. In the event that the Company terminates the
employment of Executive during the term of the Policy, other than a termination
of employment by the Company for Cause, the Company will pay or provide
Executive with all Accrued Rights. Executive may terminate his or her employment
for any reason and at any time and shall not be entitled to any payments or
benefits under this Policy by reason of such termination of employment from the
Company. This Policy shall have no effect on the rights and benefits to which an
Executive is entitled upon retirement under (without limitation) any retirement
or savings plan of the Company, which shall be governed exclusively by the terms
of such plans and agreements, as applicable.

5.    Release.

5.1    As a condition precedent to receiving the payments and benefits as
provided herein, Executive will execute (and not revoke) a general release of
claims (the “Release”), in a form provided by the Company. If Executive fails to
execute and deliver the Release, or revokes the Release, Executive agrees that
he shall not be entitled to receive the payments and benefits described herein.
For purposes of this Policy, the Release shall be considered to have been
executed by Executive if it is signed by Executive’s legal representative in the
case of legal incompetence or on behalf of Executive’s estate in the case of
Executive’s death.

5.2    Except as otherwise specified or agreed to by Executive and the Company,
payment of any amounts described hereunder that are subject to the Release will
begin on the 60th day following the Date of Termination, with the first such
payment to include any amounts attributable to payroll intervals occurring prior
to such date, provided, however, that, to the extent that the payments are
exempt from Section 409A of the Code, such exempt payments shall be made
beginning with the first payroll date following the effectiveness of the
Release.

6.    Restrictive Covenants. In consideration of Executive’s employment by the
Company and the rights and benefits of Executive provided by this Policy,
Executive will enter into agreements that contain certain covenants regarding
non-competition, non-solicitation, non-disparagement and specific enforcement
with the restricted period for the non-competition and non-solicitation
covenants to be the applicable Severance Period for such Executive, commencing
upon the Date of Termination. With respect to the CEO, in consideration of the
CEO’s employment by the Company and the rights and benefits of the CEO provided
by this Policy, CEO hereby agrees to the restrictive covenants set forth in
Exhibit B hereto, effective as of the date of execution by the CEO of the
acknowledgement attached as Exhibit A hereto (the “Restrictive Covenants
Effective Date”).



--------------------------------------------------------------------------------

7.    Section 409A.

7.1    Compliance. It is intended that this Policy be exempt from the provisions
of Section 409A of the Code and this Policy shall be construed, administered,
and governed in a manner consistent with this intent. If and to the extent that
any payment or benefit under this Policy is determined by the Company to
constitute “non-qualified deferred compensation” subject to Section 409A of the
Code and is payable to Executive by reason of Executive’s termination of
employment, then such payment or benefit shall be made or provided to Executive
only upon a Separation from Service as defined for purposes of Section 409A of
the Code. Each severance payment under this Policy will be considered a
“separate payment” and not one of a series of payments for purposes of
Section 409A of the Code. To the extent that any benefits to be provided to
Executive pursuant to this Policy are considered nonqualified deferred
compensation and are reimbursements subject to Treasury Regulation
Section 1.409A-3(i)(1)(iv), then (i) the reimbursement of eligible expenses
related to such benefits shall be made on or before the last day of the
Executive’s taxable year following the Executive’s taxable year in which the
expense was incurred and (ii) notwithstanding anything to the contrary in this
Policy or any plan providing for such benefits, the amount of expenses eligible
for reimbursement during any taxable year of the Executive shall not affect the
expenses eligible for reimbursement in any other taxable year. Nothing in this
Policy will provide a basis for any person to take action against the Company or
its affiliates based on matters covered by Section 409A of the Code and in no
event will the Company or its affiliates be liable for any additional tax,
interest or penalties that may be imposed on Executive under Section 409A of the
Code or any damages for failing to comply with Section 409A of the Code.

7.2    Six Month Delay for Specified Executives. To the extent that any amount
payable or benefit to be provided under this Policy constitutes a nonexempt
“nonqualified deferred compensation plan” (as defined in Section 409A of the
Code) upon a Separation from Service, and to the extent an Executive is deemed
to be a “specified employee” (as that term is defined in Section 409A of the
Code and pursuant to procedures established by the Company) on the Date of
Termination, notwithstanding any other provision in this Policy to the contrary,
such payment or benefit provision will not be made to the Executive during the
six month period immediately following the Date of Termination. Instead, on the
first day of the seventh month following the Date of Termination, all amounts
that otherwise would have been paid or provided to the Executive during the six
month period, but were not paid or provided because of this Section 7.2, will be
paid or provided to the Executive at such time without interest. This six month
delay will cease to be applicable if the Executive incurs a Separation from
Service due to death or if the Executive dies before the six month period has
expired.

8.    Withholding Taxes. All compensation payable pursuant to this Policy shall
be subject to reduction by all applicable withholding, social security and other
federal, state and local taxes and deductions, and the Company shall be
authorized to make all such withholdings to the extent it determines necessary
under applicable law.

9.    Acknowledgment. Executive acknowledges that this Policy does not
constitute a contract of employment or impose on the Company any obligation to
retain Executive as an employee and that this Policy does not prevent Executive
from terminating employment at any time.



--------------------------------------------------------------------------------

10.    Non-Duplication of Benefits; CIC Policy. The severance benefit under this
Policy is not intended to duplicate any other benefits provided by the Company
in connection with the termination of an employee’s employment, such as wage
replacement benefits, pay-in-lieu-of-notice, severance pay, or similar benefits
under any other benefit plans, severance programs, employment contracts, or
applicable federal or state laws, such as the WARN Acts. Should such other
benefits be payable, the severance benefit under this Policy will be reduced
accordingly or, alternatively, severance benefits previously paid under this
Policy will be treated as having been paid to satisfy such other benefit
obligations. In either case, the Company will determine how to apply this
provision and may override other provisions in this Policy in doing so. In
addition, and notwithstanding anything else provided herein, to the extent
Executive is entitled to severance payments and benefits upon termination of
employment pursuant to the Company’s Change in Control Policy or any other
change in control arrangements, this Policy will cease to apply and Executive’s
entitlement to severance benefits shall be governed solely by the Change in
Control Policy.

11.    Administration. The Compensation Committee is responsible for the
administration of this Policy and shall have all powers and duties necessary to
fulfill its responsibilities. The Compensation Committee shall determine any and
all questions of fact, resolve all questions of interpretation of the Policy
which may arise, and exercise all other powers and discretion necessary to be
exercised under the terms of the Policy which it is herein given or for which no
contrary provision is made. The Compensation Committee shall have full power and
discretion to interpret the Policy and related documents, to resolve
ambiguities, inconsistencies and omissions, to determine any question of fact,
and to determine the rights and benefits, if any, of any Executive or other
employee, in accordance with the provisions of the Policy. The Compensation
Committee’s decision with respect to any matter shall be final and binding on
all parties concerned. The validity of any such interpretation, construction,
decision, or finding of fact shall not be given de novo review if challenged in
court, by arbitration, or in any other forum, and shall be upheld unless clearly
arbitrary or capricious. The Compensation Committee may, from time to time, by
action of its appropriate officers, delegate to designated persons or entities
the right to exercise any of its powers or the obligation to carry out its
duties under the Policy.

12.    Amendment and Termination. The Company reserves the right to amend or
terminate this Policy at any time and in any manner, without consent or advance
notice to Executives or other employees. No amendment or termination of the
Policy shall affect the rights of an Executive whose Date of Termination has
occurred prior to the date of such amendment or termination of the Policy and
who remains entitled to severance payments or benefits under this Policy.



--------------------------------------------------------------------------------

Exhibit A

Acknowledgment

I acknowledge that I received, read and understand the Humana Inc. Executive
Severance Policy (the “Policy”), which supersedes all prior agreements, programs
and arrangements with Humana Inc., written or oral, relating to the subject
matter hereof, including the terms of any offer letter agreements, as amended
from time to time. In the event of any inconsistency, the terms of the Policy
will govern. For the avoidance of doubt, the Policy will not have any impact on
the treatment of any outstanding equity awards that I hold, which will continue
to be treated in accordance with the terms and conditions set forth in the
applicable award agreement or equity plan. I also acknowledge that the Policy
extends additional benefits to me that are not covered under existing
agreements, programs and arrangements. This Acknowledgement is not an employment
contract or a guarantee of continued employment.

 

 

  

 

Name:    Date: Title:   



--------------------------------------------------------------------------------

Exhibit B

Restrictive Covenants

Confidential Information and Trade Secrets

The Executive recognizes that the Executive’s position with the Company requires
considerable responsibility and trust, and, in reliance on the Executive’s
loyalty, the Company may entrust the Executive with highly sensitive
confidential, restricted and proprietary information involving Trade Secrets and
Confidential Information.

“Trade Secret” shall be defined as any scientific or technical information,
design, process, procedure, formula or improvement that is valuable and not
generally known to competitors of the Company. “Confidential Information” is any
data or information, other than Trade Secrets, that is important, competitively
sensitive, and not generally known by the public, including, but not limited to,
the Company’s business plans, business prospects, training manuals, product
development plans, bidding and pricing procedures, market strategies, internal
performance statistics, financial data, confidential personnel information
concerning employees of the Company, supplier data, operational or
administrative plans, policy manuals, and terms and conditions of contracts and
agreements. The terms “Trade Secrets” and “Confidential Information” shall not
apply to information which is (i) already in the Executive’s possession (unless
such information was used in connection with formulating the Company’s business
plans, obtained by the Executive from the Company or was obtained by the
Executive in the course of the Executive’s employment by the Company), or
(ii) required to be disclosed by any applicable law.

Except as may be required by law or legal process or an order of a court of
competent jurisdiction, the Executive will not use or disclose any Trade Secrets
or Confidential Information of the Company at any time after termination of
employment and prior to such time as they cease to be Trade Secrets or
Confidential Information through no act of the Executive in violation of this
Section.

Upon termination of employment, Executive will surrender to the Company all
memoranda, notes, records, plans, manuals or other documents pertaining to the
Company’s business or the Executive’s employment (including all copies thereof).
The Executive will also leave with the Company all materials involving Trade
Secrets or Confidential Information of the Company. All such information and
materials, whether or not made or developed by the Executive, shall be the sole
and exclusive property of the Company, and the Executive hereby assigns to the
Company all of the Executive’s right, title and interest in and to any and all
of such information and materials.

Agreement Not to Compete and Agreement Not to Solicit

The Executive hereby covenants and agrees that, for a period commencing on the
Restrictive Covenants Effective Date and ending twenty-four (24) months after
the date of termination of Executive’s employment for any reason (the
“Termination Date”), the Executive, directly or indirectly, personally, or as an
employee, officer, director, partner, member, owner, stockholder, investor or
principal of, or consultant or independent contractor with, another entity,
shall not participate in any business which competes with the Company including,
without limitation, health maintenance



--------------------------------------------------------------------------------

organizations, insurance companies or prepaid health plan businesses in which
the Company has been actively engaged during any part of the two (2) year period
immediately preceding the Termination Date (“Company Business”), in any
Geographic Area (as defined below) in which the Company and/or any of its
Affiliates is then doing business. For purposes of this Employment Agreement,
“Geographic Area” means any state, commonwealth or territory of the United
States or any equivalent entity in any foreign country.

The Executive hereby covenants and agrees that, for a period commencing on the
Restrictive Covenants Effective Date and ending twenty-four (24) months after
the Executive’s Termination Date, the Executive, directly or indirectly,
personally, or as an employee, officer, director, partner, member, owner,
stockholder, investor or principal of, or consultant or independent contractor
with, another entity, shall not: (1) interfere with the relationship of the
Company and any of its employees, agents, representatives, consultants or
advisors; (2) divert, or attempt to cause the diversion from the Company, any
Company Business, nor interfere with relationships of the Company with its
policyholders, agents, brokers, dealers, distributors, marketers, sources of
supply or customers; or (3) solicit, recruit or otherwise induce or influence
any employee of the Company to accept employment in any business which competes
with the Company Business, in any Geographic Area in which the Company and/or
any of its Affiliates is then doing business.